In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-21-00004-CV

SCOTT TRUITT, Appellant                    §   On Appeal from the Probate Court

                                           §   of Denton County (PR-2018-01016-01)
V.
                                           §   December 2, 2021

JANET HATFIELD, AS AN INDIVIDUAL;          §   Memorandum Opinion by Justice Walker
JANET HATFIELD, AS TRUSTEE OF THE
TRUST OF DELORIS HATFIELD; AND
JANET HATFIELD, AS THE EXECUTOR
OF THE ESTATE OF DELORIS
HATFIELD, Appellee

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s judgment. It is ordered that the judgment

of the trial court is affirmed.

       It is further ordered that appellant Scott Truitt shall bear the costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Brian Walker
   Justice Brian Walker